Name: 2007/37/EC: Council Decision of 22 January 2007 on the signing and the provisional application of a bilateral Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Community and Ukraine on trade in textile products
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  European construction;  international affairs
 Date Published: 2007-01-24; 2008-01-08

 24.1.2007 EN Official Journal of the European Union L 17/17 COUNCIL DECISION of 22 January 2007 on the signing and the provisional application of a bilateral Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Community and Ukraine on trade in textile products (2007/37/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community an agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement on trade in textile products with Ukraine. (2) This bilateral Agreement should be applied on a provisional basis as of 1 January 2007, pending the completion of procedures required for its conclusion, subject to the reciprocal provisional application by Ukraine. (3) The proposed agreement should be signed on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 Subject to a possible conclusion at a later date, the President of the Council is hereby authorised to designate the person(s) empowered to sign on behalf of the European Community the Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Community and Ukraine on trade in textile products. Article 2 The text of the Agreement in the form of an Exchange of Letters is attached hereto. The Agreement shall be applied on a provisional basis as from 1 January 2007, pending the completion of procedures required for its conclusion and subject to a reciprocal provisional application by Ukraine. Article 3 The Commission may, in accordance with the procedure referred to in Article 17 of Council Regulation (EEC) No 3030/93, of 12 October 1993, on common rules for imports of certain textile products from third countries (1), adopt the measures foreseen in point 6 of the Exchange of Letters signed on 19 December 2000 (2), consisting of reinstating the quota regime applicable during the year 2000 in case of non-application by Ukraine of the tariff rates described in paragraph 2.2 of the Exchange of Letters referred to in Article 1 of this Decision. Article 4 This Decision shall be published in the Official Journal of the European Union. It shall enter into force on the day following its publication in the Official Journal. Done at Brussels, 22 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 35/2006 (OJ L 7, 12.1.2006, p. 8). (2) OJ L 16, 18.1.2001, p. 3.